UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, ORo TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33126 CITIZENS FIRST CORPORATION (Exact name of registrant as specified in its charter) KENTUCKY 61-0912615 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1065 Ashley Street Bowling Green, Kentucky 42103 (Address of principal executive offices) (Zip Code) (270) 393-0700 (Registrant’s telephone number) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at August 14, 2008 Common Stock, no par value per share 1,968,777 shares 1 CITIZENS FIRST CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS. 3 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 12 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4T CONTROLS AND PROCEDURES 24 PART II OTHER INFORMATION ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 25 ITEM6 EXHIBITS 26 SIGNATURES 27 2 Part 1. Financial Information Item 1. Financial Statements Citizens First Corporation Consolidated Balance Sheets (Unaudited) June 30, 2008 December 31, 2007 (Dollars in thousands except share data) Assets Cash and due from financial institutions $7,855 $10,221 Federal funds sold 1,493 3,641 Cash and cash equivalents 9,348 13,862 Available for sale securities 38,910 42,316 Loans held for sale 1,453 796 Loans, net of allowance of $3,248 and $3,194 at June 30, 2008 and December 31, 2007, respectively 279,720 251,571 Premises and equipment, net 12,120 12,124 Bank owned life insurance 6,301 6,152 Federal Home Loan Bank (FHLB) stock, at cost 1,998 1,946 Accrued interest receivable 2,637 2,848 Deferred income taxes 446 214 Goodwill 11,272 11,288 Core deposit intangible 1,709 1,859 Other assets 2,347 1,377 Total assets $368,261 $346,353 Liabilities and Stockholders' Equity Liabilities Deposits: Non-interest bearing $29,695 $27,450 Savings, NOW and money market 67,248 77,715 Time 208,078 177,111 Total deposits 305,021 282,276 Securities sold under repurchase agreements 2,083 3,181 FHLB advances 15,949 15,317 Subordinated debentures 5,000 5,000 Accrued interest payable 790 952 Other liabilities 1,943 2,331 Total liabilities 330,786 309,057 Stockholders' Equity: 6.5% cumulative preferred stock, no par value; authorized 500 shares; issued and outstanding 250 shares at June 30, 2008 and at December 31, 2007, respectively 7,659 7,659 Common stock, no par value; authorized 5,000,000 shares; issued and outstanding 1,968,777 shares at June 30, 2008 and 1,959,583 shares at December 31, 2007 26,723 26,573 Retained earnings 3,626 3,146 Accumulated other comprehensive (loss) (533) (82) Total stockholders' equity 37,475 37,296 Total liabilitiesand stockholders' equity $368,261 $346,353 See Notes to Consolidated Financial Statements. 3 Citizens First Corporation Consolidated Statements of Income (Unaudited) For the three months ended June 30 2008 2007 (Dollars in thousands, except per share data) Interest and dividend income Loans $4,615 $5,103 Taxable securities 273 335 Non-taxable securities 188 119 Federal funds sold and other 50 285 Total interest and dividend income 5,126 5,842 Interest expense Deposits 2,181 2,597 Securities sold under agreements to repurchase and other borrowings 13 18 FHLB advances 188 95 Subordinated debentures 55 88 Total interest expense 2,437 2,798 Net interest income 2,689 3,044 Provision for loan losses 227 40 Net interest income after provision for loan losses 2,462 3,004 Non-interest income Service charges on deposit accounts 402 396 Net gains on sales of mortgage loans 62 101 Lease income 53 48 Income from company-owned life insurance 74 5 Other income 114 72 Total non-interest income 705 622 Non-interest expenses Salaries and employee benefits 1,275 1,488 Net occupancy expense 325 261 Equipment expense 184 215 Advertising 112 204 Professional fees 99 97 Data processing services 189 179 Franchise shares and deposit tax 118 105 Core depositintangible amortization 69 86 Postage and office supplies 49 64 Telephone and other communication 65 66 Other 246 258 Total non-interest expenses 2,731 3,023 Income before income taxes 436 603 Provision for income taxes 66 183 Net income $370 $420 Dividends declared on preferred stock 130 130 Net income available for common stockholders $240 $290 Earnings per share, basic and diluted $0.13 $0.15 See Notes to Consolidated Financial Statements. 4 Citizens First Corporation Condensed Consolidated Statements of Income (Unaudited) For the six months ended June 30 2008 2007 (In thousands, except per share data) Interest and dividend income Loans $9,504 $10,138 Taxable securities 584 703 Non-taxable securities 361 202 Federal funds sold and other 118 613 Total interest and dividend income 10,567 11,656 Interest expense Deposits 4,573 5,005 Securities sold under agreements to repurchase and other borrowings 27 44 FHLB advances 356 205 Subordinated debentures 135 176 Total interest expense 5,091 5,430 Net interest income 5,476 6,226 Provision for loan losses 277 100 Net interest income after provision for loan losses 5,199 6,126 Non-interest income Service charges on deposit accounts 772 742 Net gain on sale of mortgage loans 138 178 Lease income 105 105 Income from company-owned life insurance 147 5 Other income 215 150 Total non-interest income 1,377 1,180 Non-interest expenses Salaries and employee benefits 2,673 3,045 Net occupancy expense 620 519 Equipment expense 388 402 Advertising 209 306 Professional fees 192 196 Data processing services 380 389 Franchise shares and deposit tax 229 222 Core deposit intangible amortization 150 172 Postage and office supplies 88 128 Telephone and other communication 131 129 Other 487 498 Total non-interest expenses 5,547 6,006 Income before income taxes 1,029 1,300 Provision for income taxes 191 408 Net income $838 $892 Dividends declared on preferred stock 259 258 Net income available for common stockholders $579 $634 Earnings per share, basic and diluted $0.30 $0.32 See Notes to Consolidated Financial Statements. 5 Citizens First Corporation Consolidated Statements of Changesin Stockholders' Equity (Unaudited) For the six months ended June 30 2008 2007 (Dollars in thousands) Balance January 1 $37,296 $36,489 Net income 838 892 Issuance of common stock 93 96 Stock-based compensation 58 115 Adoption of FIN 48 - (71) Payment of common dividend, $0.05 per share (99) (99) Payment of preferred dividends, $1036.00 and $1032.00 per share for 2008 and 2007 (259) (258) Other comprehensive income (loss), net of tax (452) (406) Balance at end of period $37,475 $36,758 See Notes to Consolidated Financial Statements. Citizens First Corporation Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the three months ended June 30 2008 2007 (Dollars in thousands) Net income $370 $420 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, net (506) (377) Comprehensive income (loss) $(136) $43 Citizens First Corporation Consolidated Statements of Comprehensive Income (Unaudited) For the six months ended June 30 2008 2007 (In thousands) Net income $838 $892 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, net (452) (406) Comprehensive income $386 $486 See Notes to Consolidated Financial Statements. 6 Citizens First Corporation Consolidated Statements of Cash Flows (Unaudited) For the six months ended June 30 2008 2007 (Dollars in thousands) Operating activities: Netincome $838 $892 Items not requiring (providing) cash: Depreciation and amortization 424 392 Stock-based compensation expense 58 115 Provision for loan losses 277 (71) Amortization of premiums and discounts on securities 14 100 Amortization of core deposit intangible 150 (118) Deferred income taxes (232) (276) Sale of mortgage loans held for sale 9,149 11,131 Origination of mortgage loans for sale (9,667) (11,637) Gains on sales of loans (138) (178) Net loss on sale of other real estate owned 23 11 FHLB stock dividends received (52) - Changes in: Interest receivable 211 (223) Other assets (388) (779) Interest payable and other liabilities 53 166 Net cash provided by (used in) operatingactivities 720 (475) Investing activities: Loan originations and payments, net (29,258) (7,727) Purchases of premises and equipment (420) (908) Purchase of available-for-sale securities (5,059) (13,812) Proceeds from maturities of available-for-sale securities 7,767 15,712 Proceeds from sale of other real estate owned 93 309 Payment related to purchase of Commonwealth Mortgage and Southern KY Land Title, Inc., net of stock issued (278) (288) Purchase of bank-owned life insurance policies - (6,000) Net cash used in investing activities (27,155) (12,714) Financing activities: Net change in demand deposits, money market, NOW, and savings accounts (8,222) (10,622) Net change in time deposits 30,967 19,911 Net change in other borrowings - (350) Proceeds from FHLB advances 2,000 7,000 Repayment of FHLB advances (1,368) (9,282) Net change in repurchase agreements (1,098) (1,615) Dividends paid on preferred stock (259) (258) Dividends paid on common stock (99) (99) Net cash provided by financing activities 21,921 4,685 Decrease in cash and cash equivalents (4,514) (8,504) Cash and cash equivalents, beginning of year 13,862 29,850 Cash and cash equivalents, end of quarter $9,348 $21,346 Supplemental Cash FlowsInformation: Interest paid $5,253 $5,296 Income taxes paid $50 $ 470 Loans transferred to other real estate $ 832 $ 471 Stock issued for contingent payment related to purchase of Commonwealth Mortgage and Southern Ky. Land Title, Inc. $93 $96 Deferred revenue related to a sale leaseback transaction $8 $8 See Notes to Consolidated Financial Statements. 7 Notes to Unaudited Condensed Consolidated Financial Statements (1) Basis of Presentation The accounting and reporting policies of Citizens First Corporation (the “Company”) and its subsidiary, Citizens First Bank, Inc. (the “Bank”),conform to U.S. generally accepted accounting principles and general practices within the banking industry.The consolidated financial statements include the accounts of the Company and the Bank.All significant intercompany transactions and accounts have been eliminated in consolidation. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2007 Annual Report on Form 10-KSB filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates used in the preparation of the financial statements are based on various factors including the current interest rate environment and the general strength of the local economy.Changes in the overall interest rate environment can significantly affect the Company’s net interest income and the value of its recorded assets and liabilities.Actual results could differ from those estimates used in the preparation of the financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been reflected in the accompanying unaudited financial statements.Those adjustments consist only of normal recurring adjustments. Results of interim periods are not necessarily indicative of results to be expected for the full year.The consolidated balance sheet of the Company as of December 31, 2007 has been derived from the audited consolidated balance sheet of the Company as of that date. (2) Adoption of New Accounting Standards In September 2006, the FASB issued Statement No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.This Statement establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset.The Statement is effective for fiscal years beginning after November 15, 2007.In February 2008, the FASB issued FASB Staff Position (FSP) No.
